Exhibit 10.5.1

 

FIRST AMENDMENT TO THE

HEALTH CARE PROPERTY INVESTORS, INC.

SECOND AMENDED AND RESTATED

DIRECTOR DEFERRED COMPENSATION PLAN

 

Health Care Property Investors, Inc., a Maryland corporation (the “Company”),
has adopted by written consent the Second Amended and Restated Director Deferred
Compensation Plan (the “Plan”) effective as of the termination of the Retirement
Plan for Outside Directors (the “Retirement Plan”).

 

In order to amend the Plan to reflect certain changes in the events and duration
of distribution of the retirement benefits accumulated under the Retirement
Plan, this Amendment to the Plan has been adopted by a written consent of the
Board of Directors of the Company, effective as of the termination of the
Retirement Plan.

 

1. Section 5(a)(ii) of the Plan is amended to read, in its entirety, as follows:

 

(ii) Retirement from the Board; or

 

2. The first paragraph of Section 7(a) of the Plan is amended to read, in its
entirety, as follows:

 

(a) Interest Rate Account: Amounts credited to the Retirement Benefits Interest
Rate Account, together with accumulated interest, will be distributed to the
Participant in a lump sum or in any number of approximately equal annual
installments, in either case as set forth in such Participant’s election in the
form set forth as Exhibit A-2 hereof. In the case of distributions to be made in
installments, the amount of each distribution payment shall be equal to the
balance in such Interest Rate Account of as of such payment date multiplied by a
fraction, the numerator of which is one, and the denominator of which is the
number of installments yet to be paid to the Participant.

 

3. The first paragraph of Section 7(b) of the Plan is amended to read, in its
entirety, as follows:

 

(b) Stock Credit Account: Distribution of a Participant’s Retirement Benefits
Stock Credit Account shall be made in cash to the Participant in a lump sum or
in any number of approximately equal annual installments, in either case as set
forth in such Participant’s election in the form set forth as Exhibit A-2
hereof. In the case of distributions to be made in installments, the amount of
each distribution payment shall be the cash equivalent equal to the Average
Closing

 

 



--------------------------------------------------------------------------------

Price as of such payment date multiplied by the number of credited units to be
distributed for such payment. The number of credited units to be distributed
shall equal the credited unit balance of the Participant’s Retirement Benefits
Stock Credit Account multiplied by a fraction, the numerator of which is one,
and the denominator of which is the number of installments yet to be paid to the
Participant.

 

4. The first paragraph of Exhibit A-2 of the Plan is amended to read, in its
entirety, as follows:

 

Pursuant to the terms of the Second Amended and Restated Director Deferred
Compensation Plan (the “Plan”) of Health Care Property Investors, Inc. (the
“Company”) adopted by unanimous written consent of the Board of Directors as of
March 11, 1997, I hereby consent to (1) the valuation of my accrued benefits
under the Company’s Retirement Plan for Outside Directors (the “Retirement
Plan”) as set forth beside my name on Attachment I attached hereto, and (2),
effective upon the stockholders’ approval of the amendments to the Company’s
Amended and Restated Directors Stock Incentive Plan proposed in the proxy for
the annual meeting of April 23, 1997, the transfer of my accrued benefits under
the Retirement Plan to my Retirement Benefits Accounts under the Plan and the
amendments to the Amended and Restated Director Deferred Compensation Plan, as
memorialized in the Plan.

 

5. Exhibit A-2 of the Plan is amended to add a paragraph after the second full
paragraph that shall read as follows:

 

I hereby specify that my accrued benefits under the Retirement Plan be paid in ¨
a lump sum or                      (check the box or enter a number) annual
installments in connection with Sections 5 and 7 of the Plan.

 

A-2